108 Ga. App. 388 (1963)
133 S.E.2d 64
STATE HIGHWAY DEPARTMENT
v.
ALLEN et al.
40210.
Court of Appeals of Georgia.
Decided September 26, 1963.
Eugene Cook, Attorney General, Carter Goode, Assistant Attorney General, J. Lundie Smith, Asa D. Kelley, Jr., Deputy Assistant Attorneys General, S. B. McCall, for plaintiff in error.
PANNELL, Judge.
1. Where, on an appeal to the superior court from an award of assessors in a condemnation case, it appears there was no evidence that the land involved could be used for any other purposes than agricultural uses, various charges of the court authorizing the jury to consider other uses in arriving at their verdict were not authorized by the evidence, and were error requiring the grant of a new trial. Central Ga. Power Co. v. Cornwell, 139 Ga. 1 (76 S.E. 387, AC 1914A 880); State Hwy. Dept. v. Weldon, 107 Ga. App. 98 (129 SE2d 396).
2. The case being reversed and remanded for a new trial on special grounds of the motion for new trial, the general grounds will not be considered other than to say that the evidence did not demand the verdict found.
Judgment reversed. Bell, P. J., and Hall, J. concur.